Citation Nr: 0834526	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  02-05 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected dermatitis of the feet, currently evaluated 10 
percent disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1998 to January 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision which 
granted service connection for dermatitis of the feet.  A 
noncompensable (zero percent) disability rating was 
established. 

In June 2002, the veteran presented sworn testimony at a 
hearing which was chaired by a RO hearing officer.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder. 

The matter was previously before the Board in July 2003.  At 
that time it was remanded to the RO via the VA Appeals 
Management Center (AMC) for additional development.  The 
veteran's claim was readjudicated by the AMC in January 2005, 
at which time the disability rating was increased to 10 
percent.  The veteran, through his representative, continued 
to express dissatisfaction with this rating.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].

In August 2005, the Board again remanded the veteran's claim 
for additional development.  A supplemental statement of the 
case was issued in April 2008.  
The case is once again before the Board. 

Issue not on appeal

One issue previously on appeal, entitlement to service 
connection for a psychiatric disability, was granted in an 
April 2008 rating decision by the AMC.  To the Board's 
knowledge, the veteran has not disagreed with that decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].


FINDINGS OF FACT

1.  The veteran's service-connected dermatitis of the feet is 
manifested by erythema, plaques, erythematous papules, 
scaling, interdigital maceration and dyshidrotic eczema.  
This condition involves less than 20 percent of the body and 
less than 
20 percent of exposed areas; it has not required treatment 
other than intermittent use of antifungal medication and 
antibiotics during periods of flare-ups. 

2.  The evidence does not show that the veteran's service-
connected dermatitis of the feet is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected dermatitis of the 
feet have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2007).

2.  Application of extraschedular provisions is not warranted 
in this case. 38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased rating for his 
service-connected dermatitis of the feet.  In the interest of 
clarity, the Board will first discuss certain preliminary 
matters.  The Board will then render a decision. 

Stegall concerns

In November 2003, the Board remanded the veteran's claim in 
order to provide him with a VA examination.  The Board's 
remand instructions specifically stated that the examiner 
should review the veteran's claims folder.  While the veteran 
was afforded a VA examination in October 2004, the examiner's 
report indicates that the veteran's claims folder was not 
reviewed.  As a result, the Board remanded this case in 
August 2005 for an additional examination.  Such was 
accomplished in August 2008; the examiner's report indicates 
that the veteran's claims folder was reviewed in connection 
with the examination.  

Both the November 2003 and August 2005 Board remands 
requested the veteran identify all VA and non VA health care 
providers who have treated him for his skin disability.  As a 
result, the AMC provided the veteran with multiple copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information.  The record indicates that medical records 
identified and released by the veteran have been obtained. 

The August 2005 Board remand requested the AMC obtain the 
veteran's Social Security Administration records.  This was 
accomplished.  

Finally, the veteran's claim has been readjudicated via the 
April 2008 SSOC. 

Thus, all of the Board's remand instructions relating to the 
veteran's skin disability claim have been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the AMC 
dated July 26, 2007, including a request for evidence showing 
that the veteran's "service-connected disability had gotten 
worse." 

Crucially, the AMC informed the veteran of VA's duty to 
assist him in the development of his claim in the above-
referenced July 2007 letter, whereby the veteran was advised 
of the provisions relating to the VCAA.  Specifically, the 
veteran was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private medical records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  

The July 2007 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It is 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter.] 

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the July 2007 letter, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  
The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the July 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

There is no timing problem as to VCAA or Dingess notice.  
Specifically, since the veteran's claim was readjudicated in 
the April 2008 SSOC, following the issuance of the July 2007 
VCAA letter, the essential fairness of the adjudication was 
not affected. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).   

The Board additionally notes that with respect to appeals of 
initially assigned disability ratings, such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), do not 
apply.  Specifically, once service connection has been 
granted, VA's VCAA notice obligations are fully satisfied and 
any defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. 
Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) [where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements].   

The Board further notes that neither the veteran nor his 
representative has alleged that the veteran has received 
inadequate VCAA notice.  The veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
treatment records, private treatment records, VA outpatient 
medical records, his social security records and provided him 
with multiple VA examinations. 

As alluded to above, the veteran was afforded a VA 
examination in August 2007.  During this examination the 
veteran displayed no active dermatitis symptomatology on his 
feet.  The VA examiner noted that the veteran's disability is 
prone to flare-ups that "occur with wearing shoes and 
walking for a prolonged period of time."  Similarly, the 
veteran's symptomatology is described as waxing and waning in 
a June 2007 VA outpatient treatment report.  

In Ardison v. Brown, 6 Vet. App. 405, 408 (1994) the Court 
stated that where fluctuating conditions escape detection on 
examination, VA must conduct an examination during the active 
stage of the disease.  However, in the present case, the 
veteran's flare-ups appear to be random, unaffected by 
season, weather, etc, but are tied to the length of time 
spent standing or walking.  The June 2007 outpatient 
treatment record noted that the veteran's symptoms will 
improve with slightly with medication but flare when he stops 
using them.  Given the fluctuating nature of the veteran's 
skin problems, an examination during a flare up may not be 
feasible in this case.  See Voerth v. West, 13 Vet. App. 117 
(1999).  In Voerth, the Court distinguished Ardison as 
follows: " . . . in Ardison the appellant's worsened 
condition would last weeks or months while here the 
appellant's worsened condition would last only a day or 
two."  See Voerth, 13 Vet. App. at 122-3.  Accordingly, a 
new examination during an active flare-up is not feasible and 
is not required.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing 
before a Veterans Law Judge. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO, Diagnostic Code 7913.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Diagnostic Code 7806 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (dermatitis) but also because it 
provides specific guidance as to how symptoms of this 
disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7806.


Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for skin disorders, found at 38 C.F.R. § 4.118, were 
amended effective August 30, 2002.  See 67 Fed. Reg. 49490-
49599 (July 31, 2002).  Where a law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted VA to do otherwise and VA did so.  
See VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected skin disorder under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 
117 (1997).

The veteran was provided with the new regulatory criteria in 
the January 2005 supplemental statement of the case and his 
claim was readjudicated in the April 2008 supplemental 
statement of the case.  Accordingly, there is no prejudice to 
the veteran in deciding this appeal based on those 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].

(i.) The former schedular criteria 

According to the rating criteria in effect prior to August 
2002, Diagnostic Code 7806 provides a noncompensable rating 
for symptoms of slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  Higher 
ratings under Code 7806 require findings showing symptoms of 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area (10 percent); constant exudation or 
itching, extensive lesions, or marked disfigurement (30 
percent); or, ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or if 
exceptionally repugnant (50 percent).  See 38 C.F.R. § 4.118 
(2002).

(ii.) The current schedular criteria

Under the current rating criteria Diagnostic Code 7806 
[dermatitis or eczema] provides for the following levels of 
disability: 

A 60 percent disability rating is appropriate where more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

A 30 percent disability rating is appropriate where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12 month period.

A 10 percent disability rating is appropriate where at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12 month period.

A noncompensable or zero rating is appropriate where less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period. 




	(CONTINUED ON NEXT PAGE)





Analysis

Schedular rating

(i.) The former schedular criteria

The veteran is currently assigned a 10 percent disability 
rating for dermatitis of the feet.  In order to achieve a 
higher rating, the evidence must show constant exudation or 
itching, extensive lesions, or marked disfigurement.  

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met].

The medical evidence indicates that the veteran's foot 
symptomatology includes periods of flare-ups as well as 
periods where the veteran has no active symptoms.  See, e.g., 
the August 2007 VA examination report.  While the veteran 
will experience itching during periods where his dermatitis 
is active, since there are periods with no active 
symptomatology it cannot be said that there is constant 
exudation or itching.  

With respect to extensive lesions, the veteran is described 
has having plaques on the dorsum of the right foot in August 
2007.  In a June 2007 VA outpatient treatment record the 
veteran's feet are described as having mild erythema, few 
erythematous papules and mild scale with mild interdigital 
maceration.  During the October 2004 VA examination the 
veteran was noted to have macerated weeping dermatitis on 
approximately 30% of the soles of his feet.  

The Board finds that the lesions on the veteran's feet cannot 
be described as extensive.  As noted above, his lesions were 
described as mild during the June 2007 outpatient treatment 
report and were limited to certain areas of his right  foot 
during the August 2007.  During the October 2004 examination, 
the VA examiner described this condition as affecting only 30 
percent of the soles of the veteran's feet.  [The Board 
observes in this connection that when the entire surface area 
of the veteran's feet are taken into consideration (as 
opposed to just the soles of his feet) the area affected by 
dyshidronic eczema would be far less than 30 percent. 

With respect to marked disfigurement, during the August 2007 
VA examination the VA examiner noted that there were signs of 
past lesions on the veteran's feet.  However, the veteran's 
feet were not described as being disfigured.  The Board notes 
that there are no medical records which describe the 
veteran's feet as disfigured. 

Therefore, none of the criteria for a higher rating under the 
former schedular criteria are met.  

(ii) The current schedular criteria

To obtain a disability rating higher than the currently-
assigned 10 percent under the new skin regulations, the 
veteran would have to show that 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected; or; that systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Again, the criteria are disjunctive.

While the Board is aware that the veteran has been diagnosed 
with skin conditions on areas of the body other than his 
feet, these conditions have not been service-connected and 
cannot be considered in the Board's analysis.  Cf. Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

The medical evidence of record shows that the veteran's 
service-connected dermatitis of the feet has resulted in 
erythema, plaques, erythematous papules, scaling, 
interdigital maceration and dyshidrotic eczema.  The medical 
evidence indicates that these symptoms are mild and impact 
only a small area of the veteran's feet during a flare up.  
The October 2004 VA examiner specifically described the 
veteran's dermatitis with weeping eczema as confined to 30 
percent of the soles of his feet.  Accordingly, the Board 
finds that the affected areas are unexposed and cover a small 
surface area of the body, well under the 20 or more percent 
required for a higher rating.  

With respect to systemic therapy, the medical evidence 
indicates that the veteran has been prescribed antibiotics 
and synthetic antifungal agents to treat his service-
connected skin condition.  While the Board notes that the 
veteran has been prescribed corticosteroids, the medical 
evidence indicates that such were prescribed to treat a non 
service-connected skin condition of the veteran's upper 
extremities and not the service-connected dermatitis of the 
feet.  See a May 2001 private treatment note; see also June 
2002 VA outpatient treatment records.  During the October 
2004 VA examination the veteran denied having been prescribed 
immunosuppressive drugs, and the record does not demonstrate 
otherwise.  

Accordingly, there is no evidence that the veteran's service-
connected dermatitis of the feet has required corticosteroids 
or other immunosuppressive drugs for a total duration of six 
weeks or more.  

The current criteria regarding skin disorders therefore do 
not allow for the assignment of a disability rating in excess 
of the currently assigned 10 percent  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Staged ratings are currently in effect for the veteran's 
dermatitis of the feet: he has been assigned a noncompensable 
rating from January 11, 2000 to October 22, 2004 and 10 
percent thereafter.  After reviewing the medical evidence, 
the Board has determined that the veteran's disability rating 
has been appropriately staged.  

In this case, the first evidence of record to indicate that 
the veteran's dermatitis of the feet approximated a 10 
percent level of disability was the October 2004 VA 
examination report.  As noted above, the 2004 VA examiner 
noted that the veteran had macerated weeping dermatitis 
confined to approximately 30% of the plantar aspect of the 
foot.  Prior to this examination, there were no findings as 
to the percentage of surface area impacted by the veteran's 
service-connected dermatitis of the feet; therefore, the 
October 22, 2004 VA examination report is the earliest that a 
10 percent disability rating can be established.  There is no 
evidence that the level of disability exceeded 10 percent at 
any time since service connection was awarded, January 11, 
2000.  

Extraschedular consideration 

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the March 2002 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the veteran's service-
connected dermatitis.  The medical evidence fails to 
demonstrate that the symptomatology is of such an extent that 
application of the ratings schedule would not be appropriate.  
In fact, as discussed in detail above, the symptomatology of 
the veteran's diabetes is specifically contemplated under the 
ratings criteria.  Accordingly, the Board finds that the 
veteran's disability picture has been contemplated by the 
ratings schedule.  

Since the available schedular evaluation adequately 
contemplates the veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the veteran has required frequent 
hospitalizations for his skin disability, in fact, it does 
not appear that the veteran has been hospitalized at all for 
this disability.  

With respect to employment, the record indicates that the 
veteran is not currently employed and that his post-service 
employment history is marginal.  However, there is no 
objective evidence that this is related to his dermatitis of 
the feet.   Rather, it appears that the veteran has a mental 
disorder, diagnosed in October 2007 as schizoaffective 
disorder.  It appears that he was arrested on a charge of 
aggravated assault in October 2000, involving a work-related 
situation.  

In this case, there is no evidence demonstrating that the 
veteran's disability causes any unusual employment 
impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is a 
recognition that industrial capabilities are impaired].

Given the lack of evidence showing unusual disability with 
respect to the veteran's service-connected dermatitis of the 
feet, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  The Board therefore has determined that referral 
of the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted. 

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that an increased rating for the veteran's 
service-connected dermatitis of the feet is not warranted.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating for service-connected 
dermatitis of the feet is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


